Title: To John Adams from Tench Coxe, 18 November 1793
From: Coxe, Tench
To: Adams, John



Sir
Philada. Novemr. 18th. 1793

I have the honor to assure you of my perfect health after eight days residence in Philada. The Town has filled much since my last. Messrs. Willing, Bingham, Shippen, Burd, Dallas, Delany, Macpherson, Butler, Tilghman, and very many others whom I do not remember, have returned to Town. I expect my family every Moment—I have not heard of any person, even the cleaners of houses, who have been taken with the disorder—and I do assure you that I do not know one person, who has it.
The idea of removing Congress to New York has been afloat here, and has produced immense agitation among the most influential of our people tho it has been little spoken of. I trust no such thing will be done without real and sufficient Cause and I do not believe it will appear to exist—Our State government is to meet about the time when Congress will sit, and it may remain & Congress go it will be subject of the most pernicious reflexions among the Pennsylvanians—I do not ask your Sentiments, Sir, but hope you will excuse the few of mine I have taken the liberty to give—
I understand that Mr. Pinckney’s communications, and Mr. Constables private letters mention circumstances strongly indicative of a determination in Britain to maintain peace. I am sorry to add it is accompanied with circumstances oft injury as to our posts and navigation.
I have the honor to be with the greatest respect, Sir, / Yr. mo. obedt. Servant
Tench Coxe